DETAILED ACTION
This Office action has been issued in response to amendment filed August 11, 2022. 
Claims 15 and 19 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to the claim objection “about” is fully considered, but they are not persuasive. Applicant’s original specification disclosed the term “about” associated with a numeric value means any value that is within a range of ten percent greater than or ten percent less than the numeric value etc. ([0019]). It is unclear what is the about is Applicant’s is trying to accomplish. Currently recited limitations fails to determine the metes and bound of the claim(s) (see MPEP 2144). As such, the objection to the claims is hereby sustained.
Applicant’s argument with regards to 35 USC 103(a) (i.e. pages 9-16) have been fully considered, but they are not persuasive. Applicant’s argues that Roitblat in view of Gambetta or Griffin do not teach or suggest “…..quantum mechanics phenomena such as superposition,  interference and/or entanglement…quantum computing system…a file metadata command, or a quantum file metadata…not analogous…is not reasonably pertinent to the problem addressed in the instant application..does not speak any file service…Gambetta cannot remedy the deficiencies…Griffin does not disclose, determining, by the quantum computing system…file is encompasses by the file metadata command or accessing…identifies information about the quantum file”.  Examiner respectfully disagrees with the Applicant’s arguments for several reasons. The amended claim 19 has been rejected under 35 US 112(b). Also, the limitations of superposition, interference or file service etc. are not recited in the claims. As such, these arguments are moot. The references Roitblat in view of Gambetta in fact teaches the amended claim recited limitations.  Note, quantum computing device or quantum computer is a device that is capable of performing quantum computing (see Griffin, US 2020/0074346 A1, [0014]). Similarly, Roitblat teaches quantum clustering executed on computing systems ([0026]), user interface and input to the computing devices (e.g. command) ([0028]), quantum clustering used to organize documents, media file (e.g. meta data) ([0032]-[0033]), quantize includes binary numbers 0 and 1 used on computing systems ([0059]), these features teaches the argued claim recited limitations of “quantum computing system, a file metadata command, or a quantum file metadata”. The term entanglement was previously recited in dependent claim 7 and currently recited amended claim 19. Gambetta teaches the claim recited limitations of entanglement on [0008]). In addition, Gambetta also teaches the limitations of quantum computing system, a file metadata command, or a quantum file metadata ([0005], [0012]), input having quantum state, client interface through e-mail (e.g. file command) ([0111]), metadata includes input and output information about the quantum circuit ([0039]). As such, Gambetta also teaches the argued claim recited limitations. Therefore, taken alone or the combination of the references teach the argued or the amended claim recited limitations. Applicant’s arguments directed to non-analogous art are not persuasive. Roitblat and Gambetta both references teach features that are directed to analogous art and they are from the same field of endeavor, such as quantize features on documents and files, evaluate, analyze of the features on documents and files. Sharing number of features and documents using network. Stores data in databases/server (see Roitblat, [0041], Also see, Gambetta, [0012], [0067]). Applicant’s invention directed to metadata associated with quantum file ([0002]).  The prior arts issued before the application, therefore qualifying as a prior art, and comes from the same field as the application, therefore qualifying as analogous. Arguments that prior art is ‘nonanalogous art’ is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection’. Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl.Ct.1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). Applicant’s arguments directed to Griffin references have been fully considered, but they are not persuasive. Griffin teaches metadata includes input file ([0031]), quantum computers and qubits superposition correlated with entanglement ([0002], [0012], [0018]), these features teaches the argued claim recited limitations. Applicant’s fails to consider each of the paragraphs on Roitblat in view of Gambetta or Griffin references. Any other arguments made by the Applicants are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner reject claims based on broadest reasonable interpretation. An applicant can always amend a claim during prosecution (see MPEP§ 2105). It is a well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).
Objection
4.	Claims 1-20 are objected because of the following reasons:
In claims 1, 3, 12, 13 and 17-19 recited the limitations of “information about the quantum file”. The phrase “about” makes the claim languages unclear what is the about is Applicant’s is trying to accomplish. Currently recited limitations fails to determine the metes and bound of the claim(s) (see MPEP 2144).
Dependent claims are object for incorporating the same deficiencies of their respective base claims.  
Claim Rejection - 35 USC § 112 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically claim 19, recites the limitation of “quantum file cannot be accessed without breaking entanglement of the qubit with another qubit” do not belong to said subset“. These are a negative limitation and they are not appearing to be described in the original specification in a way to reasonably explain to one skilled in the art. Certainly, original specification disclosed “quantum file cannot currently be accessed, take some desired action or actions, such as waiting a predetermined period of time and iterating, until the quantum service B is no longer active, and thus the qubits…are not entangled”. However, the amended claim recited limitations are “quantum file cannot be accessed without breaking entanglement of the qubit with another qubit”. Examiner is unable to locate these limitations in the original specification.  
Any negative limitation of exclusionary provision must have basis in the written description. The mere absence of a positive recitation does not form the basis of an exclusory proviso. Please note that this is a written description rejection, and not a new matter rejection; removing limitation from the claims, appropriate amendments to the written description and/or drawings may be appropriate to overcome these rejections, provided that no new matter is added. The claim, as best understood, has been rejected based on a teaching of the prior art.
Dependent claim is rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
         
8.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roitblat et al.  (US 2011/0295856 A1), hereinafter Roitblat in view of Gambetta et al. (US 2020/0334563 A1), hereinafter Gambetta.  
As for claim 1, Roitblat teaches a method comprising: receiving, by a quantum computing system, a file metadata command requesting quantum file metadata; determining, by the quantum computing system, that a quantum file is encompassed by the file metadata command, the quantum file comprising… (see [0027], quantum clustering object executed by computing system, server, and/or computer, associate with video game video recorder, audio/video players, [0038], selecting first and second group of items that includes files/documents, analyze, compare, determine the files/documents, [0028], [0032]-[0033]; Also see response to arguments section above);
accessing, by the quantum computing system, quantum file metadata that identifies information about the quantum file, the quantum file metadata comprising…identifier that identifies; and sending, by the quantum computing system to a destination, the quantum file metadata (see [0041], objects/files are identified and evaluated using a traversal algorithms, [0044], word, document, files includes number of times the word occurs in the document, [0061], identifier for the feature to generate terms representing the feature and its quantized values, [0081], computer network used to pair documents; Also see response to arguments section above). 
Roitblat teaches the claimed invention including the limitations of the quantum file and identifier (see [0032]-[0033], [0061]), but does not explicitly teach the limitations of quantum file comprising a qubit; a qubit identifier that identifies the qubit. Although, Roitblat teaches binary in which the numbers 0 and 1 are used to represent whether words or strings are either present or absent ([0059]). In the same field of endeavor, Gambetta teaches the limitations of quantum file comprising a qubit; a qubit identifier that identifies the qubit (see [0038], quantum circuits representing with qubit, [0054], identifies quantum circuits for transforming and satisfied the constraint; Also see response to arguments section above).
Roitblat and Gambetta both references teach features that are directed to analogous art and they are from the same field of endeavor, such as quantize features on documents and files, evaluate, analyze of the features on documents and files. Sharing number of features and documents using network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gambetta’s teaching to Roitblat's system to optimize quantum circuits meant to run on quantum processors. Hence, its execution incurs lower cost, typically by taking less time to execute, better accuracy--e.g., by using a configuration of different or fewer qubits to minimize interference or decoherence. Quantum processors require periodic calibration to account for this variability, recognizing such calibration improve the performance of a quantum circuit (see Gambetta, [0027]).
As for claim 17, 
		The limitations therein have substantially the same scope as claim 1 because claim 17 is a system claim for implementing those steps of claim 1. Therefore, claim 17 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gambetta’s teaching to Roitblat's system to optimize quantum circuits meant to run on quantum processors. Hence, its execution incurs lower cost, typically by taking less time to execute, better accuracy--e.g., by using a configuration of different or fewer qubits to minimize interference or decoherence. Quantum processors require periodic calibration to account for this variability, recognizing such calibration improve the performance of a quantum circuit (see Gambetta, [0027]).
As for claim 19, Roitblat teaches a non-transitory computer-readable storage medium that includes instructions to cause a processor device to: receive a file metadata command requesting quantum file metadata (see [0027], quantum clustering object executed by computing system, server, and/or computer, associate with video game video recorder, audio/video players, [0038], selecting first and second group of items that includes files/documents, analyze, compare, determine the files/documents; Also see response to arguments section above); 
determine that a quantum file is encompassed by the file metadata command, the quantum file comprising…; access quantum file metadata that identifies information about the quantum file, the quantum file metadata comprising….identifier that identifies….; and send, to a destination, the quantum file metadata; and determine, based on the quantum file metadata, that the quantum file (see [0041], objects/files are identified and evaluated using a traversal algorithms, [0044], word, document, files includes number of times the word occurs in the document, [0061], identifier for the feature to generate terms representing the feature and its quantized values, [0081], computer network used to pair documents, [0028], [0032]-[0033]; Also see response to arguments section above);
Roitblat teaches the claimed invention including the limitations of the quantum file and identifier and determine, based on the quantum file metadata, that the quantum file (see [0028], [0032]-[0033], [0061]), but does not explicitly teach the limitations of quantum file comprising a qubit; a qubit identifier that identifies the qubit; determine, based on the quantum file metadata, that the quantum file cannot be accessed without breaking entanglement of the qubit with another qubit;
Although, Roitblat teaches binary in which the numbers 0 and 1 are used to represent whether words or strings are either present or absent ([0041], [0059]-[0060]). In the same field of endeavor, Gambetta teaches the limitations of quantum file comprising a qubit; a qubit identifier that identifies the qubit; determine, based on the quantum file metadata, that the quantum file cannot be accessed without breaking entanglement of the qubit with another qubit (see [0038], quantum circuits representing with qubit, [0054], identifies quantum circuits for transforming and satisfied the constraint; [0004], [0007]-[0008], a controlled-not or Cnot gate, has two qubits. If the control qubit is in the 1 quantum state, the cnot gate inverts the state of the target qubit. If the control qubit is in the 0 quantum state, the cnot gate does not change the state of the target qubit; An entangled multi-qubit system can be predicted, but the individual outcome of measuring each individual qubit in such a system cannot, [0041]-[0042], [0111]).
Roitblat and Gambetta both references teach features that are directed to analogous art and they are from the same field of endeavor, such as quantize features on documents and files, evaluate, analyze of the features on documents and files. Sharing number of features and documents using network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gambetta’s teaching to Roitblat's system to optimize quantum circuits meant to run on quantum processors. Hence, its execution incurs lower cost, typically by taking less time to execute, better accuracy--e.g., by using a configuration of different or fewer qubits to minimize interference or decoherence. Quantum processors require periodic calibration to account for this variability, recognizing such calibration improve the performance of a quantum circuit (see Gambetta, [0027]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the file metadata command identifies the quantum file (see Roitblat, [0033]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein determining that the quantum file is encompassed by the file metadata command further comprises: determining that a plurality of quantum files, including the quantum file, is encompassed by the file metadata command, each quantum file of the plurality of quantum files comprising a corresponding qubit; accessing, by the quantum computing system, quantum file metadata that identifies information about each quantum file of the plurality of quantum files, the quantum file metadata for each quantum file comprising a corresponding qubit identifier that identifies the corresponding qubit; and sending, by the quantum computing system to the destination, the quantum file metadata (see Roitblat, abstract, [0029], [0061]; Also see Gambetta, [0038], [0054]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the file metadata command identifies a directory in which the quantum file is located (see Roitblat, [0027], [0033]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 further comprising: generating formatted quantum file information based on the quantum file metadata; and presenting, on a display device, the formatted quantum file information (see Roitblat, [0027], [0028]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the quantum file comprises a first qubit and a second qubit, and wherein the quantum file metadata identifies the first qubit as being implemented on a first quantum computing system and the quantum file metadata identifies the second qubit as being implemented on a second quantum computing system (see Roitblat, [0031], [0061]; Also see Gambetta, [0038], [0054]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the quantum file metadata comprises an entanglement flag that identifies whether the qubit is entangled (see Roitblat, [0031]; Also see Gambetta, [0008], [0038]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 	wherein the quantum file metadata comprises a creation timestamp that identifies a date of creation of the quantum file (see Roitblat, [0055]; Also see Gambetta, [0049]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the quantum file metadata comprises a last access timestamp that identifies a date of last access of the quantum file (see Roitblat, [0055]; Also see Gambetta, [0047], [0049]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 wherein the quantum file metadata comprises a quantum service identifier that identifies a quantum service that utilizes the quantum file (see Roitblat, abstract, [0061]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 wherein the quantum file metadata comprises a quantum assembly language (QASM) file identifier that identifies a QASM file that implements a quantum service that utilizes the quantum file (see Roitblat, [0034]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 wherein accessing the quantum file metadata comprises obtaining, from a quantum file registry that comprises metadata about a plurality of quantum files including the quantum file, quantum file metadata that identifies the qubit (see Roitblat, [0061]; Also see Gambetta, [0038]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 further comprising obtaining, from a qubit registry that comprises metadata about a plurality of qubits including the qubit, qubit location information that identifies a quantum computing system on which the qubit is implemented, and the qubit identifier that identifies the qubit (see Roitblat, [0021], [0059]; Also see Gambetta, [0038]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein accessing the quantum file metadata comprises obtaining, from a quantum service manager configured to implement quantum services on the quantum computing system, a status of a quantum service that utilizes the quantum file (see Roitblat, [0008], [0033]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
further comprising: parsing a QASM file in accordance with a QASM programming language syntax; and identifying a QASM programming instruction that, when executed, causes the qubit to be entangled; and including, in the quantum file metadata, an entanglement indicator that indicates that the qubit is entangled (see Roitblat, [0034], [0059]; Also see Gambetta, [0038]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 further comprising: accessing, by the quantum computing system, information that indicates that a quantum service implemented by the QASM file is in an execution state; and wherein including, in the quantum file metadata, the entanglement indicator that indicates that the qubit is entangled is based on the information that indicates that the quantum service implemented by the QASM file is in the execution state (see Roitblat, [0033], [0034], [0059]; Also see Gambetta, [0038]).
Claim 18 correspond in scope to claim 2 and is similarly rejected.
Claim 20 correspond in scope to claim 6 and is similarly rejected.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (U.S. Publication No. 2020/0074346, Publication date 03/05/2020).
As for claim 1, Griffin teaches a method comprising: receiving, by a quantum computing system, a file metadata command requesting quantum file metadata; determining, by the quantum computing system, that a quantum file is encompassed by the file metadata command, the quantum file comprising a qubit (see [0018], user metadata, provide optimization recommendations for the implementation of the algorithm(s) in view of the analysis. Implement an algorithm in a quantum computing system, such as a qubit size representative of an estimation of the number of qubits required to implement the algorithm(s); Also see response to arguments section above);
accessing, by the quantum computing system, quantum file metadata that identifies information about the quantum file, the quantum file metadata comprising a qubit identifier that identifies the qubit; and sending, by the quantum computing system to a destination, the quantum file metadata (see [0002], [0031], [0081], destination quantum computer systems (e.g., identifiers of the destination quantum computer systems), etc., [0018], [0085], machine connected to network; Also see response to arguments section above). 
As for claim 17, 
		The limitations therein have substantially the same scope as claim 1 because claim 17 is a system claim for implementing those steps of claim 1. Therefore, claim 17 is rejected for at least the same reasons as claim 1.
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the file metadata command identifies the quantum file (see [0081]).

As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein determining that the quantum file is encompassed by the file metadata command further comprises: determining that a plurality of quantum files, including the quantum file, is encompassed by the file metadata command, each quantum file of the plurality of quantum files comprising a corresponding qubit; accessing, by the quantum computing system, quantum file metadata that identifies information about each quantum file of the plurality of quantum files, the quantum file metadata for each quantum file comprising a corresponding qubit identifier that identifies the corresponding qubit; and sending, by the quantum computing system to the destination, the quantum file metadata (see [0016]). 
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Griffin teaches wherein the file metadata command identifies a directory in which the quantum file is located (see [0024]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Griffin teaches further comprising: generating formatted quantum file information based on the quantum file metadata; and presenting, on a display device, the formatted quantum file information (see [0012]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file comprises a first qubit and a second qubit, and wherein the quantum file metadata identifies the first qubit as being implemented on a first quantum computing system and the quantum file metadata identifies the second qubit as being implemented on a second quantum computing system (see [0032]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises an entanglement flag that identifies whether the qubit is entangled (see [0012]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a creation timestamp that identifies a date of creation of the quantum file (see [0059]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a last access timestamp that identifies a date of last access of the quantum file (see [0059], [0090]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a quantum service identifier that identifies a quantum service that utilizes the quantum file (see [0081]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a quantum assembly language (QASM) file identifier that identifies a QASM file that implements a quantum service that utilizes the quantum file (see [0080]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein accessing the quantum file metadata comprises obtaining, from a quantum file registry that comprises metadata about a plurality of quantum files including the quantum file, quantum file metadata that identifies the qubit (see [0130]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches further comprising obtaining, from a qubit registry that comprises metadata about a plurality of qubits including the qubit, qubit location information that identifies a quantum computing system on which the qubit is implemented, and the qubit identifier that identifies the qubit (see [0002]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein accessing the quantum file metadata comprises obtaining, from a quantum service manager configured to implement quantum services on the quantum computing system, a status of a quantum service that utilizes the quantum file (see [0012]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches further comprising: parsing a QASM file in accordance with a QASM programming language syntax; and identifying a QASM programming instruction that, if executed, causes the qubit to be entangled; and including, in the quantum file metadata, an entanglement indicator that indicates that the qubit is entangled (see [0012], [0017]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches further comprising: accessing, by the quantum computing system, information that indicates that a quantum service implemented by the QASM file is in an execution state; and wherein including, in the quantum file metadata, the entanglement indicator that indicates that the qubit is entangled is based on the information that indicates that the quantum service implemented by the QASM file is in the execution state (see [0012], [0016]).
Claim 18 correspond in scope to claim 2 and is similarly rejected.
12.	Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Griffin et al. (U.S. Publication No. 2020/0074346, Publication date 03/05/2020) in view of Gambetta et al. (US 2020/0334563 A1), hereinafter Gambetta.  
As for claim 19, Griffin teaches a non-transitory computer-readable storage medium that includes instructions to cause a processor device to: receive a file metadata command requesting quantum file metadata (see [0002], [0012]); Also see response to arguments section above); 
determine that a quantum file is encompassed by the file metadata command, the quantum file comprising a qubit; access quantum file metadata that identifies information about the quantum file, the quantum file metadata comprising a qubit identifier that identifies the qubit; and send, to a destination, the quantum file metadata; and determine, based on the quantum file metadata, that the quantum file, that the quantum file….without breaking entanglement of the qubit with another qubit (see [0002], [0042], [0031], [0091]; Also response to arguments section above);
Griffin teaches the claimed invention including the limitations of determine, based on the quantum file metadata, that the quantum file, that the quantum file….without breaking entanglement of the qubit with another qubit (see [0002], [0031], [0091]).
 Griffin does not explicitly teach the limitations of the quantum file cannot be accessed without breaking entanglement of the qubit with another qubit. Although, Griffin teaches quantum bit or qubit for quantum computing comprising the quantum state can be zero, quantum instruction may not be the same as second plurality of quantum instructions ([0012], [0058]). However, in the same field of endeavor, Gambetta teaches the limitations of the quantum file cannot be accessed without breaking entanglement of the qubit with another qubit (see [0038], quantum circuits representing with qubit, [0004], [0007]-[0008], a controlled-not or Cnot gate, has two qubits. If the control qubit is in the 1 quantum state, the cnot gate inverts the state of the target qubit. If the control qubit is in the 0 quantum state, the cnot gate does not change the state of the target qubit; [0111]).
Griffin and Gambetta both references teach features that are directed to analogous art and they are from the same field of endeavor, such as quantum computing system communicate with servers, the network/server to transmit data among computing systems.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gambetta’s teaching to Griffin's system to optimize quantum circuits meant to run on quantum processors. Hence, its execution incurs lower cost, typically by taking less time to execute, better accuracy--e.g., by using a configuration of different or fewer qubits to minimize interference or decoherence. Quantum processors require periodic calibration to account for this variability, recognizing such calibration improve the performance of a quantum circuit (see Gambetta, [0027]).
As to claim 20, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Griffin and Gambetta teach:
wherein the quantum file comprises a first qubit and a second qubit, and wherein the quantum file metadata identifies the first qubit as being implemented on a first quantum computing system and the quantum file metadata identifies the second qubit as being implemented on a second quantum computing system (see Griffin, [0038], [0061]; Also see Gambetta, [0038], [0054]).
				Prior Arts
13. 	US 2019/0286373 A1 teaches metadata accompany the object, as attributes such as permission data and a creation timestamp, among other attributes. Quantum memory that allows for the storage and retrieval of photonic quantum information ([0079], [0113]).
	US 2009/0157989 A1 teaches quantum of application data and the metadata related to the first write operation. Metadata that identifies the logical block to which the write operation corresponds and a relative time (e.g., time stamp or sequence number) at which the write operation was performed may be written to a metadata block ([0008], [0125]).
	Paler et al., “Reliable Quantum circuits have defects”, XRDS, 2016 disclosed constructing reliable quantum circuits, automatically transform the high-level description of the quantum algorithm into an equivalent low-level description. 
Quantum gates on qubits (p. 34).
	US 11301152, US 11048590, US 20140280200, US 20130218854, US 20070130229, US 20090063430, US 20200125402, US 20100184025, US 20200184031, US 20200227522, US 20200313063, US 20200374211, US 20200387821, US 20210027188, US 20190042970, US 20200380084, US 20190042973, US 20190042974, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
14.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
15.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
16.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154     
10/20/22